DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/29/2021.
No claim(s) has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-30 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 9/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Arguments
Applicant’s Information Disclosure Statement as noted on Request for Continued Examination, see page 1, filed 9/29/2021, has been fully considered and are persuasive.  Claims 1-12 and 28-30 are rejected under 35 U.S.C. 103.  Claims 13-24 and 28-30 are maintained as allowable.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3, line 3, notes “is to encoded CSI”, which is considered as improper grammar.  The Examiner suggests changing to “is to encode CSI”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein the RS based side information is information in addition to the CSI that is configured for use in association with the CSI" in lines 7-8.  The scope of “RS based side information” is unclear, as it depends on “CSI that is configured for use in association with the CSI”, where the performance of “configuration/”association” of “CSI” is not included in the claim.
Claim 25 recites the limitation "wherein the RS based side information is information in addition to the CSI that is configured for use in association with the CSI" in lines 11-12.  The scope of “RS based side information” is unclear, as it depends on “CSI that is configured for use in association with the CSI”, where the performance of “configuration/”association” of “CSI” is not included in the claim.
Claims 2-12 and 26-27 are rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2019192527 in view of Zhang et al. US 20200220598 and in further view of Sampath et al. US 20120275376.

As to claim 1:
Chen et al. discloses:
A method of wireless communication, comprising:
receiving, by a first network node from a second network node, ...channel state information (CSI) included in an uninterpretable payload portion ...and the uninterpretable payload portion that is uninterpretable without decoding;
(“Operations 800 may begin, at 802, where the BS receives a compressed payload of one or more feedback components associated with a channel state information feedback type, for example, from a UE. At 804, the BS decompresses the compressed payload. At 806, the BS determines a precoding to use for multiple input multiple output (MIMO) transmissions based on the decompressed payload. At 808, the BS may apply the precoding to MIMO transmissions with the UE.”; Chen et al.; 0077)
(where
“first network node”,
“UE” maps to “second network node”,
 “channel state information” maps to “channel state information (CSI)”,
“compressed payload” maps to “uninterpretable payload portion”,
“compressed payload” maps to “the uninterpretable payload portion that is uninterpretable without decoding”

generating, by the first network node, reference signal (RS) based side information based at least in partially on a RS, wherein the RS based side information is information in addition to the CSI that is configured for use in association with the CSI; and
(“Operations 700 may begin, at 702, where the UE receives a channel state information reference signal (CSI-RS), for example, from a BS. At 704, the UE determines one or more feedback components associated with a CSI feedback type based on the CSI-RS. At 706, the UE identifies that a payload of the one or more feedback components is to be compressed. At 708, the UE compresses the payload. At 710, the UE reports the compressed payload, for example, to the BS.”; Chen et al.; 0075)
(where
“CSI-RS” maps to “RS”,
“CSI feedback type based on the CSI-RS” maps to “reference signal (RS) based side information based at least in partially on a RS”, where “”CSI feedback type” maps to “reference signal (RS) based side information”, where “CSI-RS” 
“determines one or more feedback components associated with a CSI feedback type based on the CSI-RS” maps to “generating”
Chen et al. does not indicate performing “CSI” is associated with being “configured”, so “CSI feedback type” maps to “in addition”

Chen et al. teaches a UE receiving a CS-RS from a BS, determining a CSI to report based on a CSI feedback type, where the payload is compressed.

Chen et al. as described above does not explicitly teach:
encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload
including an interpretable payload portion that is interpretable without decoding
decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and the RS based side information to provide reconstructed channel information.


encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)
(where
“CSI may be encoded...second part..payload...encoded with compression” maps to “encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload”, where “CSI” maps to “CSI”, “compression” maps to “uninterpretable”, “second part...payload” maps to “structured payload”

including an interpretable payload portion that is interpretable without decoding
(where
“including an interpretable payload portion that is interpretable without decoding”, where “first part...payload” maps to “interpretable payload portion”, “fixed payload size” is considered as indicating not compressed which maps to “interpretable without decoding”

decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion...to provide reconstructed channel information.
(“The wireless device (e.g., UE 106) may transmit the CSI to the BS 102 (814), according to some embodiments. The CSI may be transmitted on a shared and/or control channel. The CSI report may be periodic or aperiodic. The BS 102 may receive and decode the CSI report.”/”CSI may be encoded into a CSI report...CSI report may be encoded with compression”; Zhang et al.; 0116)
(where
“BS...decode the CSI report”/”second part...encoded with compression” maps to “decoding, by the first network node, the encoded CSI from the uninterpretable payload portion”, where “BS” maps to “first network node”, “decode” maps to “decoding”, “encoded” maps to “encoded CSI”, “second part” maps to “interpretable portion”, “compression” maps to “uninterpretable”
“decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion”, where “decode” maps to “decoding”, “compression”/”second part”/”payload” maps to “uninterpretable payload portion”, “One or more fields of the first part may be useable to determine the payload size of the second part” maps to “using information from the interpretable payload portion”, where it is considered as required to know the “pay load size of the second part” in order to perform “decode the CSI report” 
“decode the CSI report” maps to “to provide reconstructed channel information”, where “CSI report” maps to “reconstructed channel information”

Zhang et al. teaches payload with two parts which are encoded/decoded, where the second part is compressed and the first part is used to determine the size of the compressed part and where the second part is decoded to determine the associated CSI.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the encode/decode capability of Zhang et al. into Chen et al. By modifying the 

However, Sampath et al. further teaches a feedback type capability which includes:
[decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and] the RS based side information
(“A feedback-type bit 1112 may be used to differentiate between H-based CSI feedback and V-based CSI feedback. For example, a value of zero may indicate V-based CSI feedback, while a value of one may indicate H-based CSI feedback, or vice versa. Bits 1114 may comprise a sounding sequence number (i.e., a sequence number from a null data packet announcement (NDPA) soliciting feedback).[0088] H-based CSI feedback may provide better performance than the CSI feedback comprising both the S matrix and V matrix. Even if the AP and client have implemented V-based CSI feedback for transmit beamforming, the extra complexity involved to support CSI feedback with V and S matrices may be more than for H-based CSI feedback. Every Ng tones, the AP may uncompress matrix V and matrix multiply V with S, prior to precoder calculation, and the client may compute the matrix S. According to certain aspects of the present disclosure, extra computations need not be performed for 
(where
“uncompress”/“A feedback-type bit 1112 may be used to differentiate between H-based CSI feedback and V-based CSI feedback” maps to “the RS based side information”

Sampath teaches a CSI report with a bit which indicates whether the included information is a V matrix or a H matrix and with associated compression and a bit indicating whether the V matrix or the H matrix is reported.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback type capability of Sampath et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the feedback type capability as taught by the communication/processing of Sampath et al., the benefits of improved efficiency (Sampath et al.; 0071) are achieved.

As to claim 2:
Chen et al. discloses:
signaling, by the first network node to the second network node, to indicate that the second network node is to use the ...payload for feedback of the encoded CSI.


Chen et al. as described above does not explicitly teach:
structured

However, Zhang et al. further teaches a payload capability which includes:
structured
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the payload capability of Zhang et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the payload capability as 

As to claim 3:
Chen et al. discloses:
signaling, by the first network node to the second network node, to indicate that the second network node is to encoded CSI of the uninterpretable payload portion based at least partially on the RS based side information.
(“At 904, the UE 120 may receive the CSI-RS transmitted by the BS 110. At 906, the UE 120 may determine one or more feedback components associated with a CSI feedback type based on the CSI-RS.”; Chen et al.; 0089)

As to claim 7:
Chen et al. as described above does not explicitly teach:
wherein the encoded CSI in the uninterpretable payload portion comprises CSI information defining an estimated channel associated with the second network node.

However, Zhang et al. further teaches a encode/decode capability which includes:
wherein the encoded CSI in the uninterpretable payload portion comprises CSI information defining an estimated channel associated with the second network node.
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)
(“Channel state information (CSI) may refer to the properties of a wireless channel, e.g., between a UE 106 and BS 102. CSI may be estimated (e.g., in the downlink direction) by the UE 106 and reported back to the BS 102. CSI may be reported, at least in part via a precoding matrix indicator (PMI). The BS 102 may then use the CSI (e.g., potentially multiple PMIs) for precoding.”; Zhang et al.; 0098)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the encode/decode capability of Zhang et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the encode/decode capability 

As to claim 25:
Chen et al. discloses:
An apparatus configured for wireless communication, the apparatus comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured:
to receive, by a first network node from a second network node, ... channel state information (CSI) included in an uninterpretable payload portion ...
the uninterpretable payload portion that is uninterpretable without decoding;
payload of one or more feedback components associated with a channel state information feedback type, for example, from a UE. At 804, the BS decompresses the compressed payload. At 806, the BS determines a precoding to use for multiple input multiple output (MIMO) transmissions based on the decompressed payload. At 808, the BS may apply the precoding to MIMO transmissions with the UE.”; Chen et al.; 0077)
(where
		FIG. 4 illustrates “memory” and “processor”,
“first network node”,
“UE” maps to “second network node”,
 “channel state information” maps to “channel state information (CSI)”,
“compressed payload” maps to “uninterpretable payload portion”,
“compressed payload” maps to “the uninterpretable payload portion that is uninterpretable without decoding”

to generate, by the first network node, a reference signal (RS) based side information based at least partially on a RS, wherein the RS based side information is information in addition to the CSI that is configured for use in association with the CSI; and
(“Operations 700 may begin, at 702, where the UE receives a channel state information reference signal (CSI-RS), for example, from a BS. At 704, the UE determines one or more feedback components associated with a CSI feedback type based on the CSI-RS. At 706, the UE identifies that a payload of the one or more feedback components is to be compressed. At 708, the UE compresses the payload. At 710, the UE reports the compressed payload, for example, to the BS.”; Chen et al.; 0075)
(where
“CSI-RS” maps to “RS”,
“CSI feedback type based on the CSI-RS” maps to “reference signal (RS) based side information based at least in partially on a RS”, where “”CSI feedback type” maps to “reference signal (RS) based side information”, where “CSI-RS” 
“determines one or more feedback components associated with a CSI feedback type based on the CSI-RS” maps to “generating”
Chen et al. does not indicate performing “CSI” is associated with being “configured”, so “CSI feedback type” maps to “in addition”

Chen et al. teaches a UE receiving a CS-RS from a BS, determining a CSI to report based on a CSI feedback type, where the payload is compressed.

Chen et al. as described above does not explicitly teach:
encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload
including an interpretable payload portion that is interpretable without decoding
to decode, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and the RS based side information to provide reconstructed channel information.


encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)
(where
“CSI may be encoded...second part..payload...encoded with compression” maps to “encoded [channel state information (CSI) included in an uninterpretable payload portion] of a structured payload”, where “CSI” maps to “CSI”, “compression” maps to “uninterpretable”, “second part...payload” maps to “structured payload”

including an interpretable payload portion that is interpretable without decoding
(where
“including an interpretable payload portion that is interpretable without decoding”, where “first part...payload” maps to “interpretable payload portion”, “fixed payload size” is considered as indicating not compressed which maps to “interpretable without decoding”

to decode, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and the RS based side information to provide reconstructed channel information.
(“The wireless device (e.g., UE 106) may transmit the CSI to the BS 102 (814), according to some embodiments. The CSI may be transmitted on a shared and/or control channel. The CSI report may be periodic or aperiodic. The BS 102 may receive and decode the CSI report.”/”CSI may be encoded into a CSI report...CSI report may be encoded with compression”; Zhang et al.; 0116)
(where
“BS...decode the CSI report”/”second part...encoded with compression” maps to “decoding, by the first network node, the encoded CSI from the uninterpretable payload portion”, where “BS” maps to “first network node”, “decode” maps to “decoding”, “encoded” maps to “encoded CSI”, “second part” maps to “interpretable portion”, “compression” maps to “uninterpretable”
“decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion”, where “decode” maps to “decoding”, “compression”/”second part”/”payload” maps to “uninterpretable payload portion”, “One or more fields of the first part may be useable to determine the payload size of the second part” maps to “using information from the interpretable payload portion”, where it is considered as required to know the “pay load size of the second part” in order to perform “decode the CSI report” 
“decode the CSI report” maps to “to provide reconstructed channel information”, where “CSI report” maps to “reconstructed channel information”

Zhang et al. teaches payload with two parts which are encoded/decoded, where the second part is compressed and the first part is used to determine the size of the compressed part and where the second part is decoded to determine the associated CSI.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the encode/decode capability of Zhang et al. into Chen et al. By modifying the 

However, Sampath et al. further teaches a feedback type capability which includes:
[decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and] the RS based side information
(“A feedback-type bit 1112 may be used to differentiate between H-based CSI feedback and V-based CSI feedback. For example, a value of zero may indicate V-based CSI feedback, while a value of one may indicate H-based CSI feedback, or vice versa. Bits 1114 may comprise a sounding sequence number (i.e., a sequence number from a null data packet announcement (NDPA) soliciting feedback).[0088] H-based CSI feedback may provide better performance than the CSI feedback comprising both the S matrix and V matrix. Even if the AP and client have implemented V-based CSI feedback for transmit beamforming, the extra complexity involved to support CSI feedback with V and S matrices may be more than for H-based CSI feedback. Every Ng tones, the AP may uncompress matrix V and matrix multiply V with S, prior to precoder calculation, and the client may compute the matrix S. According to certain aspects of the present disclosure, extra computations need not be performed for 
(where
“uncompress”/“A feedback-type bit 1112 may be used to differentiate between H-based CSI feedback and V-based CSI feedback” maps to “the RS based side information”

Sampath teaches a CSI report with a bit which indicates whether the included information is a V matrix or a H matrix and with associated compression and a bit indicating whether the V matrix or the H matrix is reported.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback type capability of Sampath et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the feedback type capability as taught by the communication/processing of Sampath et al., the benefits of improved efficiency (Sampath et al.; 0071) are achieved.

Claim(s) 4, 5, 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2019192527 in view of Zhang et al. US 20200220598 and in further view of Sampath et al. US 20120275376 and in further view of Bi et al. WO 2021142605.

As to claim 4:
Chen et al. as described above does not explicitly teach:
inputting a RS estimated channel to a neural-network to generate dimensional information for the RS based side information provided to a CSI decoder decoding the reconstructed channel information from the encoded CSI of the uninterpretable payload portion.

However, Bi et al. further teaches an AI capability which includes:
inputting a RS estimated channel to a neural-network to generate dimensional information for the RS based side information provided to a CSI decoder decoding the reconstructed channel information from the encoded CSI of the uninterpretable payload portion.
 (“Specifically, as shown in FIG. 3, FIG. 3 is a schematic diagram of an AI-based CSI feedback process provided by an embodiment of the present application. Network equipment and terminal equipment conduct joint training, and the encoder and decoder obtained by training. The encoder is deployed in terminal equipment, and the decoder is deployed in network equipment. The terminal device obtains the downlink channel information according to the downlink reference signal measurement. The downlink channel information is encoded by the above-mentioned encoder to obtain compressed codeword information that needs to be fed back to the air interface, and the compressed codeword information is fed back to the network device through the feedback link; the network device receives After the above-mentioned compressed 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AI capability of Bi et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the AI capability as taught by the communication/processing of Bi et al., the benefits of improved accuracy (Bi et al.; p.17, top/middle of page) are achieved.

As to claim 5:
Chen et al. as described above does not explicitly teach:
wherein the encoded CSI in the uninterpretable payload portion comprises CSI encoded by a CSI encoder using neural-network based channel compression.

However, Bi et al. further teaches an AI capability which includes:
wherein the encoded CSI in the uninterpretable payload portion comprises CSI encoded by a CSI encoder using neural-network based channel compression.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AI capability of Bi et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the AI capability as taught by the communication/processing of Bi et al., the benefits of improved accuracy (Bi et al.; p.17, top/middle of page) are achieved.

As to claim 6:
Chen et al. as described above does not explicitly teach:
wherein the encoded CSI in the uninterpretable payload portion is encoded based on the RS based side information.

However, Zhang et al. further teaches a encode/decode capability which includes:
wherein the encoded CSI in the uninterpretable payload portion
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the encode/decode capability of Zhang et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the encode/decode capability 

However, Sampath et al. further teaches a feedback type capability which includes:
is encoded based on the RS based side information.
 (“A feedback-type bit 1112 may be used to differentiate between H-based CSI feedback and V-based CSI feedback. For example, a value of zero may indicate V-based CSI feedback, while a value of one may indicate H-based CSI feedback, or vice versa. Bits 1114 may comprise a sounding sequence number (i.e., a sequence number from a null data packet announcement (NDPA) soliciting feedback).[0088] H-based CSI feedback may provide better performance than the CSI feedback comprising both the S matrix and V matrix. Even if the AP and client have implemented V-based CSI feedback for transmit beamforming, the extra complexity involved to support CSI feedback with V and S matrices may be more than for H-based CSI feedback. Every Ng tones, the AP may uncompress matrix V and matrix multiply V with S, prior to precoder calculation, and the client may compute the matrix S. According to certain aspects of the present disclosure, extra computations need not be performed for H-based CSI feedback, since the channel matrix H may be already available at the client at zero cost.”; Sampath et al.; 0087-0088)



As to claim 26:
Chen et al. as described above does not explicitly teach:
inputting a RS estimated channel to a neural-network to generate dimensional information for the RS based side information provided to a CSI decoder decoding the reconstructed channel information from the encoded CSI of the uninterpretable payload portion.

However, Bi et al. further teaches an AI capability which includes:
inputting a RS estimated channel to a neural-network to generate dimensional information for the RS based side information provided to a CSI decoder decoding the reconstructed channel information from the encoded CSI of the uninterpretable payload portion.
 (“Specifically, as shown in FIG. 3, FIG. 3 is a schematic diagram of an AI-based CSI feedback process provided by an embodiment of the present application. Network equipment and terminal equipment conduct joint training, and the encoder and decoder obtained by training. The encoder is deployed in 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the AI capability of Bi et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the AI capability as taught by the communication/processing of Bi et al., the benefits of improved accuracy (Bi et al.; p.17, top/middle of page) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2019192527 in view of Zhang et al. US 20200220598 and in further view of Sampath et al. US 20120275376 and Wernersson et al. WO 2020122793.

As to claim 8:
Chen et al. as described above does not explicitly teach:
wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....

However, Wernersson et al. further teaches a payload/encode/decode capability which includes:
wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....
(“However, according to the assumption/example, there may be 2 LM— coefficient that may have been quantized to zero. In such a scenario, wireless device 510 then indicates, in the other quantities separately encoded in CSI Part 1, how many of the K.sub.0 coefficients are actually non-zero. As this information is encoded in CSI Part 1, which is decoded prior to CSI Part 2 by network node 560, network node 560 knows how many actual non-zero coefficients are included in CSI Part 2. This information advantageously enables network node 560 to determine the payload size of both the indicator of the siz c-K.sub.t subset as well as the payload size of the set of K.sub.± coefficients, both of which are encoded in CSI Part 2. Hence, based on this information, possibly along with 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the payload/encode/decode capability of Wernersson et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the payload/encode/decode capability as taught by the communication/processing of Wernersson et al., the benefits of improved signaling overhead (Wernersson et al.; p.74, line 8) are achieved.

Claim(s) 8, 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2019192527 in view of Zhang et al. US 20200220598 and in further view of Sampath et al. US 20120275376 and Onggosanusi et al. US 20180175993.

As to claim 8:
Chen et al. as described above does not explicitly teach:
wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....


wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....
(“Compared to Scheme 1 and Scheme 3 (described later) wherein RI is also separately encoded from at least one other CSI parameter, Scheme 2 allows RI (whose payload is typically small) to be jointly encoded with at least one other CSI parameter such as the payload of codeword segment 1 is large enough for justifying CRC insertion after channel coding. With CRC, the gNB, upon receiving CSI-UCI transmission from the UE, can perform error detection to reliably check whether the CSI-UCI is successfully decoded or not. Erroneous detection of RI can be catastrophic as explained before.”; Onggosanusi et al.; 0154)
(“For Scheme 2/2A/2B, a gNB can first decode codeword segment 1 (which includes RI) before segment 2 (whose size is RI-dependent). Based on the decoded RI value, the payload size of segment 2 is known. In addition, if at least one L.sub.CRC-bit CRC is inserted into codeword segment 1, the gNB can check whether segment 1 is successfully decoded or not. This increases the reliability of the gNB inference of the payload size of segment 2.”; Onggosanusi et al.; 0162)



As to claim 9:
Chen et al. as described above does not explicitly teach:
wherein the information of the interpretable payload portion includes at least one of ..., recommended rank information, ..., or ....

However, Onggosanusi et al. further teaches a decode/before/RI capability which includes:
wherein the information of the interpretable payload portion includes at least one of ..., recommended rank information, ..., or ....
 (“Compared to Scheme 1 and Scheme 3 (described later) wherein RI is also separately encoded from at least one other CSI parameter, Scheme 2 allows RI (whose payload is typically small) to be jointly encoded with at least one other CSI parameter such as the payload of codeword segment 1 is large enough for justifying CRC insertion after channel coding. With CRC, the gNB, upon receiving CSI-UCI transmission from the UE, can perform error detection to 
(“For Scheme 2/2A/2B, a gNB can first decode codeword segment 1 (which includes RI) before segment 2 (whose size is RI-dependent). Based on the decoded RI value, the payload size of segment 2 is known. In addition, if at least one L.sub.CRC-bit CRC is inserted into codeword segment 1, the gNB can check whether segment 1 is successfully decoded or not. This increases the reliability of the gNB inference of the payload size of segment 2.”; Onggosanusi et al.; 0162)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decode/before/RI capability of Onggosanusi et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the decode/before/RI capability as taught by the communication/processing of Onggosanusi et al., the benefits of improved channel state information reporting (Onggosanusi et al.; 0012) are achieved.

As to claim 27:
Chen et al. as described above does not explicitly teach:
wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....
wherein the information of the interpretable payload portion includes at least one of ..., recommended rank information, ..., or ....

However, Onggosanusi et al. further teaches a decode/before/RI capability which includes:
wherein the interpretable payload portion comprises information configured to facilitate early decisions by the first network node with respect to decoding the encoded CSI or ....
(“Compared to Scheme 1 and Scheme 3 (described later) wherein RI is also separately encoded from at least one other CSI parameter, Scheme 2 allows RI (whose payload is typically small) to be jointly encoded with at least one other CSI parameter such as the payload of codeword segment 1 is large enough for justifying CRC insertion after channel coding. With CRC, the gNB, upon receiving CSI-UCI transmission from the UE, can perform error detection to reliably check whether the CSI-UCI is successfully decoded or not. Erroneous detection of RI can be catastrophic as explained before.”; Onggosanusi et al.; 0154)
(“For Scheme 2/2A/2B, a gNB can first decode codeword segment 1 (which includes RI) before segment 2 (whose size is RI-dependent). Based on the decoded RI value, the payload size of segment 2 is known. In addition, if at 

wherein the information of the interpretable payload portion includes at least one of ..., recommended rank information, ..., or ....
 (“Compared to Scheme 1 and Scheme 3 (described later) wherein RI is also separately encoded from at least one other CSI parameter, Scheme 2 allows RI (whose payload is typically small) to be jointly encoded with at least one other CSI parameter such as the payload of codeword segment 1 is large enough for justifying CRC insertion after channel coding. With CRC, the gNB, upon receiving CSI-UCI transmission from the UE, can perform error detection to reliably check whether the CSI-UCI is successfully decoded or not. Erroneous detection of RI can be catastrophic as explained before.”; Onggosanusi et al.; 0154)
(“For Scheme 2/2A/2B, a gNB can first decode codeword segment 1 (which includes RI) before segment 2 (whose size is RI-dependent). Based on the decoded RI value, the payload size of segment 2 is known. In addition, if at least one L.sub.CRC-bit CRC is inserted into codeword segment 1, the gNB can check whether segment 1 is successfully decoded or not. This increases the reliability of the gNB inference of the payload size of segment 2.”; Onggosanusi et al.; 0162)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decode/before/RI capability of Onggosanusi et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the decode/before/RI capability as taught by the communication/processing of Onggosanusi et al., the benefits of improved channel state information reporting (Onggosanusi et al.; 0012) are achieved.

Claim(s) 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2019192527 in view of Zhang et al. US 20200220598 and in further view of Sampath et al. US 20120275376 and Challita et al. WO 2021107829.

As to claim 10:
Chen et al. as described above does not explicitly teach:
training a CSI decoder configured to perform the decoding of the encoded CSI from the uninterpretable payload portion using an autoencoder framework based on online data collection at the first network node, wherein the online data collection includes CSI information collected from the second network node and reference signal information monitored by the first network node, and wherein the encoded CSI in the uninterpretable payload portion is compressed using encoder parameters derived from the autoencoder framework.

However, Challita et al. further teaches an autoencoder capability which includes:
training a CSI decoder configured to perform the decoding of the encoded CSI from the uninterpretable payload portion using an autoencoder framework based on online data collection at the first network node, wherein the online data collection includes CSI information collected from the second network node and reference signal information monitored by the first network node, and wherein the encoded CSI in the uninterpretable payload portion is compressed using encoder parameters derived from the autoencoder framework.
(“In step 310 of the method 300, the wireless device performs a measurement on communication channels to each of a plurality of TPs in the CoMP set. This may comprise determining a channel quality of one or more channels over which the wireless device is receiving reference signals. As illustrated at 310a, the reference signals may comprise at least one of synchronization signal blocks (SSB), Physical Broadcast Channel (PBCH) blocks, and/or Chanel Status Information Reference Signals (CSI-RS). Other reference signals may also be envisaged. In step 320, the wireless device uses an autoencoder to compress a vector of measurement results of the performed measurements, so as to reduce a dimensionality of the measurement results, wherein the autoencoder comprises an autoencoder that has been trained by a training agent for use by wireless devices in a coverage area of the CoMP set. As illustrated at 320a, this may comprise inputting the vector of measurement results to an encoder part of the autoencoder, wherein the encoder part and a 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autoencoder capability of Challita et al. et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the autoencoder capability as taught by the communication/processing of Challita et al., the benefits of reduced uplink transmission (Challita et al.; p.24, line 15) are achieved.

	As to claim 11:
Chen et al. as described above does not explicitly teach:
wherein both the interpretable payload portion and the uninterpretable payload portion are generated by a CSI encoder, wherein the CSI encoder has been trained using the autoencoder framework used in training the CSI decoder.


wherein both the interpretable payload portion and the uninterpretable payload portion are generated by a CSI encoder
(“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI may be encoded into a CSI report in any number of parts, e.g., including any number of fields. According to some embodiments, the CSI may be encoded in two parts. The first part may have a fixed payload size and the second part may have a variable payload size. One or more fields of the first part may be useable to determine the payload size of the second part. The CSI report may be encoded with compression, e.g., including frequency compression.”; Zhang et al.; 0115)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the encode/decode capability of Zhang et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the encode/decode capability as taught by the communication/processing of Zhang et al., the benefits of improved communication (Chen et al.; 0006) with reduced overhead (Zhang et al.; 0004) are achieved.

However, Challita et al. further teaches an autoencoder capability which includes:
wherein the CSI encoder has been trained using the autoencoder framework used in training the CSI decoder.
(“In step 310 of the method 300, the wireless device performs a measurement on communication channels to each of a plurality of TPs in the CoMP set. This may comprise determining a channel quality of one or more channels over which the wireless device is receiving reference signals. As illustrated at 310a, the reference signals may comprise at least one of synchronization signal blocks (SSB), Physical Broadcast Channel (PBCH) blocks, and/or Chanel Status Information Reference Signals (CSI-RS). Other reference signals may also be envisaged. In step 320, the wireless device uses an autoencoder to compress a vector of measurement results of the performed measurements, so as to reduce a dimensionality of the measurement results, wherein the autoencoder comprises an autoencoder that has been trained by a training agent for use by wireless devices in a coverage area of the CoMP set. As illustrated at 320a, this may comprise inputting the vector of measurement results to an encoder part of the autoencoder, wherein the encoder part and a decoder part of the autoencoder have been trained using training data assembled from communication channel measurements performed by at least one wireless device located in the coverage area of the CoMP set. The encoder part trained as set out above may comprise an encoder part according to the representation received in step 302. The wireless device may thus construct the encoder part according to the received representation, and use the encoder part 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the autoencoder capability of Challita et al. et al. into Chen et al. By modifying the communication/processing of Chen et al. to include the autoencoder capability as taught by the communication/processing of Challita et al., the benefits of reduced uplink transmission (Challita et al.; p.24, line 15) are achieved.

As to claim 12:
Chen et al. as described above does not explicitly teach:
wherein the uninterpretable payload portion is generated by a CSI encoder and the interpretable payload portion is added to the structured payload after encoding of the uniterpretable payload portion by the CSI encoder.

However, Zhang et al. further teaches a compress/encode capability which includes:
wherein the uninterpretable payload portion is generated by a CSI encoder and the interpretable payload portion is added to the structured payload after encoding of the uniterpretable payload portion by the CSI encoder.
 (“The wireless device (e.g., UE 106) may encode CSI, e.g., including the PMI and/or other information (812), according to some embodiments. The CSI 
(“FIG. 19 illustrates the information described above with respect to FIG. 18 encoded as a two part CSI report, according to some embodiments. Similar to FIGS. 13 and 16, discussed above, part 1 may have a fixed payload size and may include RI and CQI (both WB and for each SB). Further, part 1 may include indicators of the positions of the K.sub.0 selected NZSFAC for each layer (labeled K.sub.0,1 and K.sub.0,2). The level of selection (e.g., value of K.sub.0) may indicate the length of the payload in part 2 (specifically, i.sub.2). For example, the value of K.sub.0 may determine the number of SFU coefficients included in part 2. Part 2 may include the i.sub.1 information (e.g., DFT vectors 906 and spatial basis amplitudes). The spatial basis amplitudes may be similar to WB amplitudes 1220, e.g., i.sub.1,4 may indicate spatial basis amplitude when frequency compression is employed. Part 2 may further include the i.sub.3 information (e.g., frequency basis indices 1816), and i.sub.2 information for each of the K.sub.0 SFUs.”; Zhang et al.; 0154)

.


Allowable Subject Matter
Claim(s) 13-24 and 28-30 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Chen et al. WO 2019192527, teaches a UE receiving a CS-RS from a BS, determining a CSI to report based on a CSI feedback type, where the payload is compressed (see FIGs. 7-9).
A close reference, Qualcomm WO 2019192009 (Foreign Patent Documents citation #001, cited on IDS dated 9/29/2021), teaches a UE receiving a CS-RS from a BS, determining a CSI to report based on a CSI feedback type, where the payload is compressed (see FIGs. 7-8).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 13-24, the cited prior art either alone or in combination fails to teach the combined features of:

transmitting, by a first network node, a reference signal (RS);
encoding, by the first network node, channel state information (CSI) to provide encoded CSI, wherein the encoded CSI is based at least partially on the RS; and
transmitting, by the first network node to a second network node, the encoded CSI in an uninterpretable payload portion of a structured payload including an interpretable payload portion that is interpretable without decoding and the uninterpretable payload portion that is uninterpretable without decoding.

As per claim(s) 28-30, the cited prior art either alone or in combination fails to teach the combined features of:

to transmit, by a first network node, a reference signal (RS); | to encode, by the first network node, channel state information (CSI) to provide encoded CSI, wherein the encoded CSI is based at least partially on the RS; and to transmit, by the first network node to a second network node, the encoded CSI in an uninterpretable payload portion of a structured payload including an interpretable payload portion that is .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Michael K Phillips/Examiner, Art Unit 2464